Case: 2:18-cv-01185-EAS-EPD Doc #: 193 Filed: 10/06/20 Page: 1 of 1 PAGEID #: 4697




                            UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF OHIO
                                  EASTERN DIVISION

KEVIN D. HARDWICK,

               Plaintiff,                CASE NO. 2:18-cv-1185
                                         JUDGE EDMUND A. SARGUS, JR.
                                         Chief Magistrate Judge Elizabeth Preston Deavers

E.I. DU PONT DE NEMOURS
AND COMPANY, et al.,

               Defendants.

                                              ORDER

       This matter is before the Court on Defendants’ Motion for an Extension of Time to

Respond to the Class Certification Motion (ECF No. 191) and Defendants’ Motion to for an

Expedited Briefing Schedule for their Motion for an Extension of Time to Respond to Plaintiff’s

Motion for Class Certification (ECF No. 192). Plaintiffs have informed Defendants that they

oppose the motions, but the time to file their opposition briefs has not yet passed.

       Defendants’ class-certification opposition briefs are currently due on October 29, and they

request a 60-day extension. The Court is inclined to permit an extra 30 days, and therefore

GRANTS IN PART Defendant’ Motion for an Extension of Time to Respond to the Class

Certification Motion. (ECF No. 191.) Defendants’ Motion to for an Expedited Briefing Schedule

for their Motion for an Extension of Time to Respond to Plaintiff’s Motion for Class

Certification is therefore rendered moot and is thus DENIED AS MOOT. (ECF No. 192.)

       IT IS SO ORDERED.


10/6/2020                                     s/Edmund A. Sargus, Jr.
DATE                                          EDMUND A. SARGUS, JR.
                                              UNITED STATES DISTRICT JUDGE
